   Case: 1:13-cv-08389 Document #: 270 Filed: 07/23/19 Page 1 of 4 PageID #:4776




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 ARCHIE BEATON, individually and on                    Case No. 1:13-cv-08389
 behalf of all others similarly situated,
                                                       Honorable Andrea R. Wood
        Plaintiff,

            v.

 SPEEDYPC SOFTWARE, a British Columbia
 company,

        Defendant.


                        PLAINTIFF’S UNOPPOSED MOTION FOR
                     EXTENSION OF EXPERT DISCLOSURE DEADLINE

       Plaintiff Archie Beaton, by and through his counsel, hereby respectfully moves the Court

pursuant to Rule 6(b) of the Federal Rules of Civil Procedure for an Order continuing Plaintiff’s

current expert disclosure deadline by one (1) week, from July 29, 2019 until August 5, 2019. In

support of this Motion, Plaintiff states as follows:

       1.        Plaintiff’s current expert disclosure deadline is July 29, 2019, Defendant

SpeedyPC Software’s expert disclosure deadline is August 26, 2019, and the deadline to

complete expert discovery is September 23, 2019.

       2.        As Plaintiff’s counsel raised before the Court at the Parties’ July 9, 2019 hearing,

Defendant’s outstanding document production, which may be relevant to Plaintiff’s expert’s

report, was originally due by July 8, 2019.

       3.        At the July 9 hearing, Defendant asked the Court for an extension until July 16,

2019 for production of those documents.
   Case: 1:13-cv-08389 Document #: 270 Filed: 07/23/19 Page 2 of 4 PageID #:4776




       4.      On July 16, 2019, Defendant filed a motion seeking an extension of time to

produce those documents, until July 23, 2019. (Dkt. 268.) Defendant’s motion also requested that

the Court extend Plaintiff’s expert disclosure deadline by one week as well. (Id.) The Court has

not yet ruled on Defendant’s motion.

       5.      As of the time of this filing, Plaintiff’s counsel has not yet received document

production from Defendant.

       6.      Moreover, Plaintiff’s counsel has recently discovered that Defendant’s SpeedyPC

Pro software is no longer available for download online. This creates a problem regarding

Plaintiff’s expert’s ability to evaluate the software for purposes of his report. Plaintiff’s counsel

sent an email to defense counsel yesterday regarding the provision of a software license key to

remedy this problem, but has not yet received a response.

       7.      Accordingly, Plaintiff respectfully requests a one-week extension of Plaintiff’s

current expert discovery deadline, from July 29, 2019 until August 5, 2019.

       8.      Counsel for Defendant has previously indicated no objection to this request.

       9.      The Court previously extended expert discovery deadlines as a result of moving

the Parties’ fact discovery deadline. This is Plaintiff’s first motion requesting an extension of the

expert disclosure deadline.

       10.     Based on the foregoing, good cause exists to grant the instant Motion and the

relief requested herein is not sought for any improper purpose.

       WHEREFORE, Plaintiff respectfully requests that the Court enter an Order (i) extending

Plaintiff’s expert disclosure deadline from July 29, 2019 until August 5, 2019, and (ii) providing

such other and further relief that the Court deems reasonable and just.




                                                  2
   Case: 1:13-cv-08389 Document #: 270 Filed: 07/23/19 Page 3 of 4 PageID #:4776




                                      Respectfully submitted,

                                      ARCHIE BEATON, individually and on behalf of
                                      all others similarly situated,

Dated: July 23, 2019                  By: /s/ Sydney M. Janzen
                                              One of Plaintiff’s attorneys

                                      Benjamin H. Richman
                                      brichman@edelson.com
                                      Sydney M. Janzen
                                      sjanzen@edelson.com
                                      Alexander G. Tievsky
                                      atievsky@edelson.com
                                      EDELSON PC
                                      350 North LaSalle Street, 14th Floor
                                      Chicago, Illinois 60654
                                      Tel: 312.589.6370
                                      Fax: 312.589.6378




                                         3
   Case: 1:13-cv-08389 Document #: 270 Filed: 07/23/19 Page 4 of 4 PageID #:4776




                               CERTIFICATE OF SERVICE

       I, Sydney M. Janzen, an attorney, certify that on July 23, 2019 I caused the above and
foregoing Plaintiff’s Unopposed Motion for Extension of Expert Disclosure Deadline to be
served by causing true and accurate copies of such paper to be transmitted to all counsel of
record via the Court’s CM/ECF electronic filing system.


                                            /s/ Sydney M. Janzen




                                               4
